           Case 3:20-cv-01383-KAD Document 34 Filed 03/22/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    AWANO FOOD GROUP PTE LTD, et al.,                     )    3:20-CV-01383 (KAD)
        Plaintiffs,                                       )
                                                          )
          v.                                              )
                                                          )
    FAIRTRADE INTERNATIONAL, INC.,                        )
    et al.,                                               )
            Defendants.                                   )    March 22, 2021

       ORDER GRANTING MOTION TO AMEND THE COMPLAINT (ECF NO. 27)

Kari A. Dooley, United States District Judge

         Pending before the Court is Plaintiffs’ Motion to Amend the Complaint through which they

seek to remove the previously named defendant Rodrigo Echeverrigaray (“Rodrigo”). Rodrigo and

Plaintiffs are all aliens for purposes of diversity jurisdiction and therefore this Court is without

subject matter jurisdiction if he is a named defendant. Indeed, Defendant FairTrade International,

Inc., (“FairTrade”) has moved to dismiss the Complaint for this reason. FairTrade opposes the

motion to amend on the grounds that Rodrigo is a required party under FED. R. CIV. P. 19(a)(1)

that cannot be feasibly joined and therefore the action should be dismissed pursuant to F ED. R.

CIV. P. 19(b). For the reasons that follow, the motion to amend is granted. 1

Standard of Review

         Under Rule 15(a)(2), “a party may amend its pleading only with . . . the court’s leave [and]

[t]he court should freely give leave when justice so requires.” F ED. R. CIV. P. 15(a)(2). “It is within

the sound discretion of the district court to grant or deny leave to amend.” WC Capital Mgmt., LLC

v. UBS Sec., LLC, 711 F.3d 322, 334 (2d Cir. 2013) (internal quotation marks and citation omitted).


1
  This may be an unusual procedural mechanism for raising Rule 19 questions. However, the Second Circuit has
observed that there are a variety of ways by which these issues may be raised, and indeed, can even be raised at any
time sua sponte by the court. MasterCard Intern. Inc. v. Visa Intern. Service Ass’n, Inc., 471 F.3d 377, 382–83 (2006)
(collecting cases).
         Case 3:20-cv-01383-KAD Document 34 Filed 03/22/21 Page 2 of 5




The Court may deny leave to amend because of “undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of

amendment[.]” Foman v. Davis, 371 U.S. 178, 182 (1962). Absent such “apparent or declared

reason . . . the leave sought should, as the rules require, be freely given.” Id. (internal quotation

marks omitted).

Discussion

       FairTrade does not argue that leave to amend should be denied under these principles.

Rather, FairTrade asserts that Rodrigo is a required party under Rule 19(a)(1) and because he

cannot feasibly be joined, this action must be dismissed under Rule 1 9(b). Rule 19(a) governs

compulsory joinder and dictates those circumstances in which a party must be joined if feasible.

Rule 19(a)(1) provides that a person or entity is a necessary or required party if:

       (A) in that person’s absence, the court cannot accord complete relief among existing
       parties; or

       (B) that person claims an interest relating to the subject of the action and is so
       situated that disposing of the action in the person’s absence may:

          (i) as a practical matter impair or impede the person’s ability to protect the
          interest; or

          (ii) leave an existing party subject to a substantial risk of incurring double,
          multiple, or otherwise inconsistent obligations because of the interest.

FED. R. CIV. P. 19(a)(1).

       Rule 19(b) addresses the circumstance where a required party cannot be feasibly joined

and provides: “If a person who is required to be joined if feasible cannot be joined, the court must

determine whether, in equity and good conscience, the action should proceed among the existing

parties or should be dismissed.” FED. R. CIV. P. 19(b). The Rule further provides a number of




                                                 2
          Case 3:20-cv-01383-KAD Document 34 Filed 03/22/21 Page 3 of 5




factors for the Court to consider when deciding whether dismissal is warranted. FED. R. CIV. P.

19(b)(1)-(4).

       The primary goal of Rule 19 is the efficient adjudication of disputes, see, e.g., Temple v.

Synthes Corp., 498 U.S. 5, 6 (1990), and so it “defines absentees who are needed for a just

adjudication in very practical terms,” 4 JAMES W. MOORE et al., MOORE’S FEDERAL PRACTICE,

§ 19.02[2][c] (3d ed. 2019). “An absentee will be deemed necessary, or ‘required,’ if failure to join

it creates any of three potential risks: (1) inability of the court to accord complete relief among the

parties; (2) risk of harm to the absentee’s ability to protect its interest; or (3) risk of harm to the

defendant by subjecting it to double liability or inconsistent obligations.” Id.

       The Court need not reach the analysis required under Rule 19(b) unless it has first

determined that the absentee is a required party under the provisions of Rule 19(a). Doctor’s

Associates, Inc. v. Distajo, 66 F.3d 438, 445–46 (2d Cir. 1995) (individuals who are not parties to

arbitration agreement cannot be indispensable parties under Rule 19(b) if they do not meet either

of the threshold tests of Rule 19(a)(1)); Associated Dry Goods Corp. v. Towers Fin. Corp., 920

F.2d 1121, 1123 (2d Cir. 1990) (“Unless Rule 19(a)’s threshold standard is met, the court need not

consider whether dismissal under Rule 19(b) is warranted.”).

       As to the former inquiry, “[i]t is not enough under [Rule 19(a)(1)(B)] for a third party to

have an interest, even a very strong interest, in the litigation. Nor is it enough for a third party to

be adversely affected by the outcome of the litigation. Rather, necessary parties under [Rule

19(a)(1)(B)] are only those parties whose ability to protect their interests would be impaired

because of that party’s absence from the litigation. See [FED. R. CIV. P. 19(a)(1)(B)] (defining

necessary party as one with an ‘interest relating to the subject of the action and is so situated that

[disposing] of the action in the person’s absence may . . . as a practical matter impair or impede




                                                  3
           Case 3:20-cv-01383-KAD Document 34 Filed 03/22/21 Page 4 of 5




the person’s ability to protect [the] interest.’).” Mastercard Int'l Inc., 471 F.3d at 387 (emphasis in

original). Rule 19(a)(1)(B)(i) requires that “there must be more than an unsupported assertion that

[the required party] has a claim to [the] interest” implicated by the litigation. Jonesfilm v. Lion

Gate Int'l, 299 F.3d 134, 140 (2d Cir. 2002).

         FairTrade offers little by way of analysis and it cites to no authority to support its

conclusory assertion that Rodrigo is a required party. FairTrade’s argument in this regard is as

follows: “Underpinning the claims in this action is a dispute between 50 -50 shareholders of

FairTrade, namely Awano and Rodrigo. What each consented to and what their original agreement

contemplated will determine the outcome of this action and who will bear the losses. As a 50%

shareholder, Rodrigo has an interest relating to the subject matter of the action and disposing of

the action in his absence puts him at risk for incurring double or inconsistent obligations. ” (ECF

No. 30 at 6). It is clear that Rodrigo is a witness to the events at issue and as a 50% owner of

FairTrade, the remaining named defendant, he has a financial interest in the outcome of the

litigation. But FairTrade does not explain how such a financial interest or Rodrigo’s role as a

witness in the litigation renders him a required party under Rule 19(a).

         Further, per the proposed Amended Complaint, this is a contract dispute between Plaintiffs

and FairTrade. FairTrade offers no explanation as to why this Court cannot afford “complete relief

among existing parties.” FED. R. CIV. P. 19(a)(1)(A). And simply because FairTrade acts through

Rodrigo does not render Rodrigo a required party. See Granda v Trujillo, 2019 WL 367983, *12

(S.D.N.Y. 2019) (non-party was not “required” simply because his testimony was important to the

adjudication of the case, especially where there was no showing the testimony could not be

obtained if he was not made a party). 2


2
  FairTrade includes many of the allegations in the Complaint against Rodrigo, to include Plaintiffs’ previous claim
that the FairTrade corporate veil should be pierced so that Rodrigo would be personally liable for conduct he undertook


                                                          4
           Case 3:20-cv-01383-KAD Document 34 Filed 03/22/21 Page 5 of 5




        And to the extent FairTrade asserts that Rodrigo might be subject to inconsistent or

multiple obligations, FairTrade does not explain this assertion but, in any event, Rule 19(a) evinces

such a concern with respect to the existing parties, i.e., FairTrade, not the absentee. See FED. R.

CIV. P. 19(a)(1)(B)(ii).

        In sum, the Court sees no reason to believe that in Rodrigo’s absence, the Court “cannot

accord complete relief among [the] existing parties” or that proceeding without Rodrigo as a party,

will “as a practical matter impair or impede [Rodrigo’s] ability to protect” any interest he may

have in the outcome of this litigation. FED. R. CIV. P. 19(a)(1).

        Insofar as Rodrigo is not a required party under Rule 19(a), and FairTrade offers no other

basis upon which the motion to amend should be denied, the motion for leave to amend is granted.

Plaintiffs shall file the Amended Complaint on or before March 29, 2021. The Motion to Dismiss

(ECF No. 20) is denied as moot.



        SO ORDERED at Bridgeport, Connecticut, this 22nd day of March 2021.


                                                     /s/ Kari A. Dooley
                                                    KARI A. DOOLEY
                                                    UNITED STATES DISTRICT JUDGE




on behalf of FairTrade. Plaintiffs have elected not to pursue these claims so they do not influence the Rule 19(a)
analysis.


                                                        5
